Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 12/21/2021. 
Claims 1-19 are pending in this application. 
Claims 1 and 8 are independent claims. 
Claims 1 and 8 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1, the term “determining a target server node among the plurality of server nodes that maximizes the reward higher than a threshold” is not clear. 
Paragraph 48 of the specification mentions “If the calculated reward for migrating the workload to a candidate node is less than a threshold, the TDU 412 can determine not to migrate the workload. If the reward is higher than the threshold, the TDU 412 can identify the candidate node that can maximize the reward among all the candidate server nodes in the rack system. This distinction has to be made clear otherwise the role of this threshold in the maximization process is vague. 
 For example it would be useful to say “If the reward is higher than a threshold, identify a candidate node that maximizes the reward among all the candidate server nodes in the rack system”. This would make it clear that the maximization process is after passing the threshold test and the threshold is a precondition for the maximization process. 
For purposes of examination, the threshold (once breached) will be given its broadest reasonable interpretation to include a condition that triggers the migration process from one node to another.
Claims 8 has the same problem and is rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,5,6,8,9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Balle (US 2018/0026910 A1) and in further view of Agarwal (US 2018/0157539 A1).

As per claim 1, Adiletta teaches A method for migrating a workload comprising:
receiving a workload generated by an application running in a first server node among a plurality of server nodes that are coupled to a rack; (Adiletta [0082] each of the managed nodes 1760 may be embodied as a sled 204 in a rack 304 of the data center 300 [0087] The resource manager 1906, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof, is configured to generate data analytics from the telemetry data 1902, identify the workloads, classify the workloads, identify trends in the resource utilization of the workloads,).
monitoring a latency requirement for the workload and detecting a violation of the latency requirement for processing the workload in the first server node; (Adiletta 0087] The resource manager 1906 includes a network utilization monitor 1908, which may identify workloads that would benefit from low-latency communication between various sleds 204 and [0091] In block 2108, the orchestrator server 1740 may transfer workloads with high network utilization to low-latency sleds, such as by transferring workloads to a low-latency compute sled in block 2110, to a low-latency storage sled in block 2112, a low-latency memory sled in block 2114, and/or to another low-latency sled in block 2216, such as an accelerator sled.  It should be appreciated that, as part of transferring workloads with high network utilization to low-latency sleds)

The examiner is giving the term “violation of latency requirement” its broadest reasonable interpretation to include “high network utilization” making the migration to low-latency sleds necessary to lower the latency.
 
Adilleta does teach (in generic terms) this concept of calculating rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack based on detection of high latency; (Adilleta [0090] The orchestrator server 1740 may receive network utilization data in block 2104 and, in block 2106, may analyze the workloads to determine which workloads have a high network utilization. [0091] In block 2108, the orchestrator server 1740 may transfer workloads with high network utilization to low latency sleds, such as by transferring workloads to a low latency compute sled in block 2110, to a low-latency storage sled in block 2112, a low-latency memory sled in block 2114, and/or to another low-latency sled in block 2216, such as an accelerator sled. It should be appreciated that, as part of transferring workloads with high network utilization to low-latency sleds, the orchestrator server 1740 may also similarly transfer workloads with low network utilization to high-latency sleds)

Here we see there is a higher reward in moving/transferring high network utilization workloads and as such those are prime candidates for migration. The art of Balle introduced below builds on this by providing scores for nodes for movement of the workload subject to Pareto-efficient criteria.

calculating rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack; and determining a target server node among the plurality of server nodes that maximizes the reward; and migrating the workload from the first server node to the target server nod.
However, Balle teaches calculating rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack; and determining a target server node among the plurality of server nodes that maximizes the reward; (Balle [0065] Each resource utilization phase may be embodied as a period of time in which the resource utilization of a one or more resources of a managed node satisfies a predefined threshold.  For example, a utilization of at least 85% of the available processor capacity may be indicative of a high processor utilization phase, and a utilization of at least 85% of the memory capacity may be indicative of a high memory utilization phase and [0070] The workload placer 1452, in the illustrative embodiment, is configured to initially assign workloads to the various managed nodes 1260 and reassign the workloads among the managed nodes 1260 to provide a Pareto improvement ( e.g., an adjustment that improves the achievement of at least one resource allocation objective without decreasing the achievement of any other resource allocation objectives). In doing so, the workload placer 1452 may determine reassignments of workloads among the managed nodes 1260 and/or time offsets to apply to workloads to align the timing of the resource utilization phases identified by the workload behavior predictor 1448. [0081] After generating the data analytics, the method 1500 advances to block 1566, in which the 

The examiner is giving the term “highest reward” its broadest reasonable interpretation to include selecting a node for migrating a workload that improves Pareto efficiency (a well-known optimization procedure that is multi-objective and maximizes efficiency). As can be seen above, this is a multi-objective criteria (e.g., a target temperature, a target power consumption, etc). This reassignment is subject to phases of the workload (certain phases are memory or processor intensive subject to a thresholds).
 Balle also covers assigning weights to various factors (see paragraph 83) which is similar to what is disclosed in paragraph 47 of the current invention ([0047] Ai, Bi, Ci, and Di are weights of the server node i that are adjusted based on the workload's 
requirement for the CPU, memory, network bandwidth, and disk bandwidth, respectively.)

 migrating the workload from the first server node to the target server node (Balle [0085] After determining the adjustments, the method advances to block 1590 in which the orchestrator server 1240 applies the determined adjustments.  In doing so, the orchestrator server 1240 may issue one or more requests to perform a live migration of a workload between two managed nodes 1260 (i.e., a workload reassignment), as indicated in block 1592.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Balle with the system of Adiletta to calculate rewards for migration. One having ordinary skill in the art would have been motivated to use Balle into the system of Adiletta for the purpose of achieving efficient distribution of workloads among the compute nodes. (Balle paragraph 02)

Adiletta and Balle do not teach wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack.
However, Agrawal teaches wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack. (Agarwal [0040] The embodiment selects a model M0 and computes a threshold X0 for request R0.  The embodiment determines whether R0 is likely to suffer from a tail latency.  The embodiment also computes an estimated time T0 to complete the processing of R0.  Similarly, the embodiment determines model M1, threshold X1, and time to complete T1 corresponding to request R1; and model M2, threshold X2, and time to complete T2 corresponding to request R2.  The embodiment also selects model M3, and computes threshold X3 and time to complete T3 corresponding to request R3.  The embodiment determines whether T0+T1+T2+T3 will exceed X3.  If X3 is likely to be exceeded for R3, the embodiment removes R3 from the queue of the system and offloads R3 to a suitably selected peer system in the load-balanced group).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Agarwal with the system of Adiletta and Balle to detect a violation of latency requirement. One having ordinary skill in the art would have been motivated to use Agarwal into the system of Adiletta and Balle for the purpose of developing a model that can respond to tail latency (Agarwal paragraph 05). 

As per claim 3, Balle teaches the rack system comprises a plurality of storage devices. (Balle Fig 2 Block 205-1 (Physical Storage Resources))

As per claim 5, Agarwal teaches the violation of the latency requirement for the workload is detected when a tail latency of the workload is higher than a latency threshold. (Agarwal [0005] The embodiment computes a threshold point for the model, wherein a processing time that exceeds a processing time at the threshold point is regarded as exhibiting tail latency according to the model, tail latency comprising a delay in processing of the request due to a reason other than a utilization of a resource of the data processing system exceeding a threshold utilization and a size of a queue in the data processing system exceeding a threshold size).

As per claim 6, Adiletta teaches the system utilization parameters include one or more of a number of available CPUs, a size of available memory, an available network bandwidth, and an available disk bandwidth.  (Adiletta [0087] The resource manager 1906, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof, is configured to generate data analytics from the telemetry data 1902, identify the workloads, classify the workloads, identify trends in the resource utilization of the workloads, predict future resource utilizations of the workloads, and adjust the assignments of the workloads to 
the managed nodes 1760 and the settings of the managed nodes 1760 to increase 


As per claim 9, Adiletta teaches the rack-level scheduler further comprises a service migration unit (SMU) that is configured to perform migration of the workload to the target server node. (Adiletta [0091] In block 2108, the orchestrator server 1740 may transfer workloads with high network utilization to low-latency sleds, such as by transferring workloads to a low-latency compute sled in block 2110, to a low-latency storage sled in block 2112, a low-latency memory sled in block 2114, and/or to another low-latency sled in block 2216, such as an accelerator sled.).

As to claim 8, it is rejected based on the same reason as claim 1.
As to claim 12, it is rejected based on the same reason as claim 5.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Balle (US 2018/0026910 A1) in further view of Agarwal (US 2018/0157539 A1) and Zhu (US 2018/0060102 A1).

As per claim 2, Adiletta and Balle and Agarwal do no teach providing a feedback to a host operating system including a status of the migration.
However, Zhu teaches providing a feedback to a host operating system including a status of the migration. (Zhu [0076] FIG. 7K illustrates a migration dashboard 760 of graphical user interface 300.  Migration dashboard 760 illustrates the status of all virtual machine migrations that have been initiated).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Zhu with the system of Adiletta and Balle and Agarwal to report on the status of migration. One having ordinary skill in the art would have been motivated to use Zhu into the system of Adiletta and Balle and Agarwal for the purpose of providing high fault tolerance and high availability (Zhu paragraph 02) 

As to claim 10, it is rejected based on the same reason as claim 2.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Balle (US 2018/0026910 A1) in further view of Agarwal (US 2018/0157539 A1) and Kohn (US 2014/0006578 A1).

As per claim 18, Adiletta and Balle and Agarwal do not teach the rack-level scheduler is implemented in a system-on-chip (SoC) module.
 the rack-level scheduler is implemented in a system-on-chip (SoC) module. (Kohn [0034] Additionally, in other embodiments, the I/O subsystem 144 may form a portion of a system-on-a-chip (SoC) and be incorporated, along with the processor 140 and other components of the load balancer 102, on a single integrated circuit chip).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kohn with the system of Adiletta and Balle and Agarwal to use a system-on-chip module. One having ordinary skill in the art would have been motivated to use Kohn into the system of Adiletta and Balle and Agarwal for the purpose of balancing the workload across the data centers. (Kohn paragraph 02) 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adiletta (US 2018/0026851 A1) in view of Balle (US 2018/0026910 A1) in further view of Agarwal (US 2018/0157539 A1) and Rost (US 2018/0084567 A1).

As per claim 19, Adiletta and Balle and Agarwal do not teach the rack-level scheduler is implemented in a firmware of a top-of-rack (TOR) switch hardware.
However, Rost teaches the rack-level scheduler is implemented in a firmware of a top-of-rack (TOR) switch hardware. (Rost [0042] That is, a scheduler 10-1 connected to a ToR (Top of Rack) switch 9-1 has a good picture of the utilization of individual servers, a scheduler 10-2 on pod level knows about utilization of individual 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rost with the system of Adiletta and Balle and Agarwal to use a firmware of a top-of-rack (TOR) switch hardware. One having ordinary skill in the art would have been motivated to use Rost into the system of Adiletta and Balle and Agarwal for the purpose of improving the efficiency of compute resource utilization within the data center. (Rost paragraph 11)
Allowable Subject Matter
Claims 4, 7, 11, 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply because of the introduction of new art by Balle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196